Exhibit 10.07
Compensation Arrangements of Certain Executive Officers of Flextronics
International Ltd.
Note: The following summary of compensation arrangements does not include all
previously-reported compensation arrangements or awards granted under
previously-disclosed incentive plans. Disclosures with respect to compensation
for Named Executive Officers for the 2010 fiscal year are included in the
Company’s definitive proxy statement for the Company’s 2010 Annual General
Meeting of Shareholders, and disclosures with respect to compensation for Named
Executive Officers for the 2011 fiscal year will be included in the Company’s
definitive proxy statement for the Company’s 2011 Annual General Meeting of
Shareholders.
Compensation for Michael McNamara (Chief Executive Officer)
Mr. McNamara’s current annual base salary is $1,250,000. In addition,
Mr. McNamara will participate in the Company’s annual incentive bonus plan and
long-term cash incentive deferred compensation plan (which is described in the
Company’s Report on Form 8-K filed on June 2, 2010). Mr. McNamara also received
awards of performance-based share bonus awards and service-based share bonus
awards under the Company’s equity incentive plans as part of his fiscal 2011
compensation. Vesting of the performance-based award will depend on the Company
achieving levels of total shareholder return relative to the average of the
Standard & Poor’s 500 Index total shareholder return.
Compensation for Paul Read (Chief Financial Officer)
Mr. Read’s current annual base salary is $600,000. In addition, Mr. Read will
participate in the Company’s annual incentive bonus plan. Mr. Read also received
awards of performance-based share bonus awards and service-based share bonus
awards under the Company’s equity incentive plans as part of his fiscal 2011
compensation. Vesting of the performance-based award will depend on the Company
achieving levels of total shareholder return relative to the average of the
Standard & Poor’s 500 Index total shareholder return.
Compensation for Michael Clarke
Mr. Clarke’s current annual base salary is $550,000. In addition, Mr. Clarke
will participate in the Company’s annual incentive bonus plan and long-term cash
incentive deferred compensation plan (which is described in the Company’s Report
on Form 8-K filed on June 2, 2010). Mr. Clarke also received awards of
performance-based share bonus awards and service-based share bonus awards under
the Company’s equity incentive plans as part of his fiscal 2011 compensation.
Vesting of the performance-based award will depend on the Company achieving
levels of total shareholder return relative to the average of the Standard &
Poor’s 500 Index total shareholder return.

 

 



--------------------------------------------------------------------------------



 



Compensation for Francois Barbier
Mr. Barbier’s current annual base salary is €370,370. In addition, Mr. Barbier
will participate in the Company’s annual incentive bonus plan and long-term cash
incentive deferred compensation plan (which is described in the Company’s Report
on Form 8-K filed on June 2, 2010). Mr. Barbier also received awards of
performance-based share bonus awards and service-based share bonus awards under
the Company’s equity incentive plans as part of his fiscal 2011 compensation.
Vesting of the performance-based award will depend on the Company achieving
levels of total shareholder return relative to the average of the Standard &
Poor’s 500 Index total shareholder return.
Compensation for Werner Widmann
Mr. Widmann’s current annual base salary is €327,349. In addition, Mr. Widmann
will participate in the Company’s annual incentive bonus plan. Mr. Widmann also
received awards of performance-based share bonus awards and service-based share
bonus awards under the Company’s equity incentive plans as part of his fiscal
2011 compensation. Vesting of the performance-based award will depend on the
Company achieving levels of total shareholder return relative to the average of
the Standard & Poor’s 500 Index total shareholder return.

 

-2-